Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 6/27/2022. Claims 2, 12 and 21 are canceled.  Claims 1, 3, 4, 6-9, 11, 13, 14, 16-18 and 19 are amended.  

DRAWINGS
The drawings received on 07/12/2022 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Peter Weissman 7/15/2022. 

The CLAIMS have been amended as follows: 

4. (Currently Amended) The matrix thruster of claim 1, wherein the plurality of wires are arranged proximate each other such that [[an]] the arc discharge is between the conductive plate and a first wire of the plurality of wires and generates an inter-electrode film that facilitates plasma formation at a second wire of the plurality of wires.
6. (Currently Amended) A matrix thruster, comprising:
a conductive plate with an opening;
a plurality of wires within the opening;
a power supply electrically connected to the conductive plate or each wire of the plurality of wires via an inductor; and
an electrical switch that creates a current change, the current change creating an electric potential spike across the inductor, the electric potential spike across the inductor initiating an arc discharge between the conductive plate and one or more wires of the plurality of wires, the arc discharge forming a plasma that ejects cathode particles from the matrix thruster, wherein:
the conductive plate is electrically connected to the power supply via the inductor; 
the electrical switch initiates the of the plurality of wires and the conductive plate; and
the arc discharge between the first wire of the plurality of wires and the conductive plate initiates another arc discharge between a second wire of the plurality of wires and the conductive plate.
7. (Currently Amended) A matrix thruster, comprising:
a conductive plate with an opening;
a plurality of wires within the opening;
a power supply electrically connected to a respective inductor among a plurality of inductors; and
an electrical switch that creates a current change, the current change creating an electric potential spike across the inductor, the electric potential spike across the inductor initiating an arc discharge between the conductive plate and one or more wires of the plurality of wires, the arc discharge forming a plasma that ejects cathode particles from the matrix thruster, wherein:


the matrix thruster further comprises a plurality of electrical switches, each electrical switch of the plurality of electrical switches initiating [[an]] a respective arc discharge between a respective one of the plurality of wires and the conductive plate.
8. (Currently Amended) A matrix thruster, comprising:
a conductive plate with an opening; 
a plurality of wires within the opening;
a power supply electrically connected to the conductive plate or each wire of the plurality of wires via an inductor;
an electrical switch that creates a current change, the current change creating an electric potential spike across the inductor, the electric potential spike across the inductor initiating an arc discharge between the conductive plate and one or more wires of the plurality of wires, the arc discharge forming a plasma that ejects cathode particles from the matrix thruster[[:]];
a plurality of capacitors that each store a voltage generated by the power supply, the electrical switch, and the inductor;
a plurality of anode switches that each electrically connect a respective one of the plurality of wires in series with a respective one of the plurality of capacitors.
9. (Currently Amended) The matrix thruster of claim 8, wherein each anode switch of the plurality of anode switches initiates [[an]] the arc discharge between the respective one of the plurality of wires and the conductive plate.
13. (Currently Amended) The method of 11, wherein the cathode particles [[for]] form an inter-electrode film that facilitates additional plasma formation.
14. (Currently Amended) The method of 11, wherein the plurality of wires are arranged proximate each other such that [[an]] the arc discharge between the conductive plate and a first wire of the plurality of wires generates an inter-electrode film that facilitates plasma formation at a second wire of the plurality of wires.
16. (Currently Amended) A method of generating thrust by a matrix thruster having a conductive plate with an opening, a plurality of wires within the opening, a power supply electrically connected to the conductive plate or each wire of the plurality of wires via an inductor, and an electrical switch, the method comprising:
operating the electrical switch to create a current change;
creating an electric potential spike, by the current change, across the inductor;
initiating an arc discharge, by the electric potential spike across the inductor the conductive plate and one or more wires of the plurality of wires;
forming a plasma, by the arc discharge, and ejecting cathode particles from the matrix thruster wherein:
the conductive plate is electrically connected to the power supply via the inductor;
the electrical switch initiates the of the plurality of wires and the conductive plate; and
the arc discharge between the first wire of the plurality of wires and the conductive plate initiates another  arc discharge between a second wire of the plurality of wires and the conductive plate.
17. (Currently Amended) A method of generating thrust by a matrix thruster having a conductive plate with an opening, a plurality of wires within the opening, a power supply electrically connected to a respective inductor among a plurality of inductors, and an electrical switch, the method comprising:
operating the electrical switch to create a current change;
creating an electric potential spike, by the current change, across the inductor;
initiating an arc discharge, by the electric potential spike across the inductor the conductive plate and one or more wires of the plurality of wires;
forming a plasma, by the arc discharge, and ejecting cathode particles from the matrix thruster wherein:


the matrix thruster further comprises a plurality of electrical switches, each electrical switch of the plurality of electrical switches initiating [[an]] a respective arc discharge between a respective one of the plurality of wires and the conductive plate.
19. (Currently Amended) The method of claim 18, wherein each anode switch of the plurality of anode switches initiates [[an]] a respective arc discharge between the respective one of the plurality of wires and the conductive plate.

Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach carbon paint applied to the conductive plate in combination with the other limitations of the claim.
Regarding claim 6, the prior art of record does not teach the arc discharge between the first wire of the plurality of wires and the conductive plate initiates another arc discharge between a second wire of the plurality of wires and the conductive plate in combination with the other limitations of the claim.
Regarding claim 7, the prior art of record does not teach the matrix thruster further comprises a plurality of electrical switches, each electrical switch of the plurality of electrical switches initiating a respective arc discharge between a respective one of the plurality of wires and the conductive plate in combination with the other limitations of the claim.
Regarding claim 8, the prior art of record does not teach a plurality of anode switches that each electrically connect a respective one of the plurality of wires in series with a respective one of the plurality of capacitors in combination with the other limitations of the claim.
Regarding claim 11, the prior art of record does not teach applying carbon paint to the conductive plate in combination with the other limitations of the claim.
Regarding claim 16, the prior art of record does not teach the arc discharge between the first wire of the plurality of wires and the conductive plate initiates another arc discharge between a second wire of the plurality of wires and the conductive plate in combination with the other limitations of the claim.
Regarding claim 17, the prior art of record does not teach the matrix thruster further comprises a plurality of electrical switches, each electrical switch of the plurality of electrical switches initiating a respective arc discharge between a respective one of the plurality of wires and the conductive plate in combination with the other limitations of the claim.
Regarding claim 18, the prior art of record does not teach a plurality of anode switches that each electrically connect a respective one of the plurality of wires in series with a respective one of the plurality of capacitors in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741